Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4 are allowed overt the closest references cited below.
`
The present invention is drawn to a method of making a collection of polymer beads comprising:  (a1) forming a first collection of monomer droplets in an aqueous medium in a container, wherein the first collection of monomer droplets has a volume average diameter DAV1 and has a uniformity coefficient of less than 1.3, (a2) forming a second collection of monomer droplets in the aqueous medium in the container, wherein the second collection of monomer droplets has a volume average diameter DAV2 and has a uniformity coefficient of less than 1.3, wherein DAV1 and DAV2 differ by 10 µm or more, wherein either step (a1) and step (a2) are performed simultaneously, or step (a2) is performed after step (a1), while the first collection of monomer droplets remains in the container, or a combination thereof, and (b) after steps (a1) and (a2), polymerizing the monomer droplets by suspension polymerization to form the polymer beads.

Subject of instant claims is patentably distinct over Kosvintsev (US 9,028,730), Finch et al. (US 9,309,363), Fukuda et al. (US 9,415,530), and Liu et al. (US 2015/0328608).  References disclose methods to prepare a monomer droplet and polymer bead having a uniformity coefficient of less than 1.3. None of the references teaches forming a first and second collection of monomer droplets and a collection of polymer beads therefrom.   
 Dames et al. (US 5,990,221) and Bankholt et al. (US 2009/0105431) discloses polymer beads having a bimodal distribution.  References do not teach the method described in instant claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        December 18, 2020